DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/31/2021 has been entered.  Claims 1-20 remain pending in the present application. 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the limitation “biased again a threaded interior surface” appears to include a typographical error since the term “again” should be “against.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newton US 2111031 (hereinafter Newton) in view of Humber US 5702076 (hereinafter Humber).
Re. Cl. 1, Newtown discloses: A device (Fig. 1-2) for securing a hose to a tank  (see Fig. 2, capable of securing a hose to tank T) comprising; a sleeve (1, Fig. 2), a central aperture for holding the hose (see Fig. 1, 7); an entry section (see Fig. 2, portion of 1 which is located within T) for inserting into a mouth of the tank (see Fig. 2), wherein the entry section includes a thread engagement knob (see 6’s Fig. 2; the knobs are capable of engaging threads on an interior of an inlet in the tank); a shield (4, Fig. 2) to cover the mouth of the tank (see Fig. 2); and a haft (see Fig. 2, part of 1 just below 2) and pommel (2, Fig. 2); and wherein the at least one thread engagement knob secures the entry section to the mouth of the holding tank (see Fig. 2, the knobs 6 are capable of securing the entry section within the tank by engaging the interior of the tank).
Re. Cl. 2, Newtown discloses: further comprising multiple thread engagement knobs (see 6’s Fig. 2).
Re. Cl. 3, Newtown discloses: at least two of the multiple thread engagement knobs are located opposite to one another on the entry section (see top 6 and bottom 6, being located on opposing top and bottom parts of the entry section).
Re. Cl. 8, Newtown discloses: the device is made of plastic (Col. 1, Lines 38-40).
Re. Cl. 10, Newtown discloses: the central aperture is adapted to fit a garden hose (see Fig. 1-2, due to the flexible nature of the material, the aperture is adapted to fit a garden hose).
Re. Cl. 11, Newtown discloses: A device (Fig. 1) for securing a hose to a tank (see Fig. 2, capable of securing a hose to tank T) comprising; a sleeve (1, Fig. 2),; a central aperture for holding the hose (see 7, Fig. 1); an entry section (see Fig. 2, portion of 1 which is located within T) for inserting into a mouth of the tank (see Fig. 2), wherein the entry section includes a thread engagement knob (6’s Fig. 2) on an outer surface of the entry section (see Fig. 1-2); and a haft (see Fig. 2, part of 1 just below 2) and pommel (2, Fig. 2); wherein the thread engagement knob secures the entry section to the mouth of the holding tank (see Fig. 2, the knobs 6 are capable of securing the entry section within the tank by engaging the interior of the tank).
Re. Cl. 12, Newtown discloses: a shield (4, Fig. 2) to cover the mouth of the tank (see Fig. 2).
Re. Cl. 13, Newtown discloses: multiple thread engagement knobs (see 6’s Fig. 2).
Re. Cl. 14, Newtown discloses: at least two thread engagement knobs are located opposite to one another on the entry section (see top 6 and bottom 6, being located on opposing top and bottom parts of the entry section).
Re. Cl. 15, Newtown discloses: the device is made of plastic (Col. 1, Lines 38-40).
Re. Cl. 17, Newtown discloses: the holding tank is a water tank (see Fig. 1-2, the device is capable of being used with a water tank having a similar size to T).
Re. Cl. 18, Newtown discloses: the hose is a garden type hose (see Fig. 1-2, due to the flexible nature of the material, the aperture is adapted to fit a garden hose).
Re. Cls. 1, 4-6, and 11, Newton does not disclose where a wall of the sleeve is interrupted by a cleft; wherein the cleft enables a pressure applied on the device to temporarily decrease a width of the cleft and a circumference of the central aperture; and wherein when the pressure is applied on the device to decrease the circumference of the central aperture, the entry section of the device can be inserted into the mouth of the holding tank; and when the entry section of the device is inserted into the mouth of the holding tank and the pressure is not applied on the device, the width of the cleft and the circumference of the central aperture increase and the thread engagement knob is biased against a threaded interior surface of the mouth of the holding tank to secure the  a cleft that interrupts a wall of the sleeve comprising a first face and a second face; wherein the cleft enables a circumference of the central aperture to be increased or decreased; wherein the width of the cleft can be increased by putting pressure on the first face and the second face of the cleft; wherein the width of the cleft returns to its original width after the pressure on the faces of the cleft has been released; wherein an outer circumference of the entry section is decreased by squeezing the first face and the second face of the cleft closer together; and wherein the outer circumference of the entry section returns to its original circumference when the faces of the cleft are no longer being squeezed together so that when the entry section of the device is inserted into the mouth of the holding tank and the pressure is not applied on the entry section, the thread engagement knob is biased again a threaded interior surface of the mouth of the holding tank to secure the entry section to the mouth of the holding tank (Cl. 11). Humber discloses a device (10, Fig. 1) for securing a pipe (P, Fig. 6) to a supporting member (24a, Fig. 6) which includes a sleeve (see 10, Fig. 6) that fits around a hose (see Fig. 6) as the hose penetrates into the supporting member (see Fig. 6).  Re. Cl. 1, Humber discloses where a wall of the sleeve is interrupted by a cleft (see 26 in Fig. 6), wherein the cleft enables a circumference of the central aperture to be increased or decreased (Col. 3, Lines 12-16). Re. Cl. 4, Humber discloses the width of the cleft can be increased by putting pressure on a first face and a second face of the cleft (see Fig. 1, Col. 3, Lines 12-16 and Col. 2, Lines 48-54; due to the resilient material used for the device, the width of the cleft can be increased or decreased). Re. Cl. 5, Humber discloses the device is made of a material that allows the cleft to return to its original width after the central aperture has been increased in width (Col. 2, Lines 48-54, flexible and resilient materials enable the claimed movement).  Re. Cl. 6, Maida discloses the device is made of a material that allows the central aperture to return to its original width after the central aperture has been decreased in width (Col. 2, Lines 48-54, flexible and resilient materials enable the claimed movement).  Re. Cl. 11, Humber discloses a cleft (see 26, Fig. 1) which interrupts a wall of the sleeve comprising a first face and a second face (see Fig. 1); wherein the cleft enables a circumference of the central aperture to be increased or decreased (Col. 3, Lines 12-16 and Col. 2, Lines 45-54; by being flexible and resilient, the device is capable of the claimed movement); wherein the width of the cleft can be increased by putting pressure on the first face and the second face of the cleft (Col. 3, Lines 12-16 and Col. 2, Lines 45-54; by being flexible and resilient, the device is capable of the claimed movement); wherein the width of the cleft returns to its original width after the pressure on the faces of the cleft has been released (due to the resilient nature of flexible and resilient material; Col. 2, Lines 45-54); wherein an outer circumference of the entry section is decreased by squeezing the first face and the second face of the cleft closer together  and wherein the outer circumference of the entry section returns to its original circumference when the faces of the cleft are no longer being squeezed together (Col. 3 Lines 12-16).
(Col. 3, Lines 12-16)
Re. Cls. 1 and 11, and regarding the limitations “wherein when the pressure is applied on the device to decrease the circumference of the central aperture, the entry section of the device can be inserted into the mouth of the holding tank; and when the entry section of the device is inserted into the mouth of the holding tank and the pressure is not applied on the device, the width of the cleft and the circumference of the central aperture increase and the thread engagement knob is biased against a threaded interior surface of the mouth of the holding tank to secure the entry section of the mouth of the holding tank” and “wherein the outer circumference of the entry section returns to its original circumference when the faces of the cleft are no longer being squeezed together so that when the entry section of the device is inserted into the mouth of the holding tank and the pressure is not applied on the entry section, the thread engagement knob is biased again a threaded interior surface of the mouth of the holding tank to secure the entry section to the mouth of the holding tank,” it is the Examiner’s position that these limitations are functional since they refer to have the claimed device is intended to be used rather than what the device actually is.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
Re. Cls. 9 and 16, Newton discloses the claimed invention besides the plastic is acetyl plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the combined Newton in view of Maida device to be made out of acetyl plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Humber as applied to claims 1-6 and 8-18 above, and further in view of Fox US 9187307 (hereinafter Fox).
(see 100, Fig. 1 or 200 Fig. 2a) that includes thread engagement knobs (226, Fig. 2a).  Re. Cls. 7 and 19-20, Fox discloses that the thread engagement knob is/knobs are made of a different material than the rest of the device (Col. 4, Lines 2-4; rubber, plastic silicone and Col. 8, Lines 8-10, metal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Newton in view of Humber device to have the thread engagement knobs made out of a different material than the rest of the device as disclosed by Fox since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. Although the grounds of rejection have changed, the Examiner will attempt to address the arguments concerning the Newton reference since Newton was previously cited. 
Re. Applicant’s argument that the flanges (6) of Newton do not read on Applicant’s claimed threaded engagement knob, the Examiner disagrees.  Applicant argues that since Newton’s flanges are designed as splash guards and baffles which 
Re. Applicant’s argument that Newton teaches away from the present solution, the Examiner disagrees.  Applicant argues that the Examiner asserts that the annular flanges are modified to be capable of engaging threads on an interior of an inlet in a tank.  However, this is not the case.  The Examiner has not proposed any modification of the flanges (6) of Newton to engage threads on a tank but is of the position that the flanges of Newton (6) are functionally capable of being used in the claimed intended use.  The Examiner notes that the Applicant’s invention is directed towards a device which is for being used to secure a hose to a tank.  In other words, Applicant’s invention does not positively recite or require the hose or tank since they are claimed functionally.  
Applicant’s arguments with respect to the Maida reference have been considered but are moot because the new ground of rejection does not rely on the Maida reference for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Striebel US 9784385, Hicok US 7013934, Armellino US 5899249, White US 2058118 and Dewey US 2047580 disclose known devices for securing a hose to a supporting structure which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632